Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 1 of 9 PageID #: 1424




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

   ALPHONSO INC.,                               )
                                                )
                Plaintiff,                      )
                                                ) C.A. No. 18-1205-CFC
         v.                                     )
                                                ) JURY TRIAL DEMANDED
   FREE STREAM MEDIA CORP                       )
   d/b/a Samba TV,                              )
                                                )
                Defendant.                      )

                    JOINT CLAIM CONSTRUCTION CHART

        Pursuant to the Scheduling Order (D.I. 83), the parties respectfully submit the

  attached Joint Claim Construction Chart, addressing the parties’ respective claim

  construction positions concerning U.S. Patent No. 8,677,384 (“the ’384 patent”).

  The parties seek construction of four terms from the ’384 patent.

        The parties agree that any terms in the asserted claims of the ’384 patent that

  does not appear in the following claim construction chart should be given their

  respective plain and ordinary meanings as understood by a person of ordinary skill

  in the art in light of the specification of the ’384 patent, and thus does not require

  construction by the Court. The parties reserve the right to rely on additional intrinsic

  evidence to the extent it is necessary to provide additional context or to rebut

  arguments made by the other party during the claim construction briefing. The
Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 2 of 9 PageID #: 1425




  parties further reserve the right to rely on any intrinsic evidence identified by the

  other party.

        The parties intend to rely on the ’384 patent, its specification, the claims of

  the ’384 patent, U.S. Patent No. 6,718,55 (which is cited in the ’384 Patent), the file

  history of the ’384 patent and arguments made to the Patent Trial and Appeals Board

  in conjunction with a Petition for Inter Partes Review of the ’384 patent. Any

  citation to intrinsic evidence provided by the parties in support of their proposed

  claim constructions is intended as exemplary. Any additional evidence or reference

  within or encompassed by a particular citation is deemed incorporated by reference

  (e.g., cited passages are intended to include all figures and tables referenced therein).

  The parties also reserve the right to rely on extrinsic evidence and/or expert

  declaration or testimony in support of their proposed constructions or to rebut the

  other party’s arguments and/or any expert declaration or testimony submitted by the

  other party.

         Defendant contends that term Number 4 in the Joint Claim Construction

  Chart (“concurrently forwarding”) is indefinite under 35 U.S.C. 112, paragraph 2

  (pre-AIA); Plaintiff disputes that contention. In light of the Court’s practice to not

  address indefiniteness as part of the claim construction proceedings, the parties do

  not plan to address the merits of any indefiniteness arguments as part of these




                                             2
Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 3 of 9 PageID #: 1426




  claim construction proceedings. Plaintiffs reserve the right to challenge claim

  terms as indefinite at the appropriate time.

         A copy of the ’384 patent is attached hereto as Exhibit A.




                                            3
              Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 4 of 9 PageID #: 1427




No.     Claim Term           Claims          Plaintiff’s           Plaintiff’s      Defendant’s         Defendant’s
                                             Proposed              Intrinsic         Proposed             Intrinsic
                                           Construction            Evidence         Construction          Evidence
                         17, 20          Plaintiff does not    ’384 patent                             384 Patent,
                                                                                  “sending a
                                         believe the claim     Abstract; 2:22-                         Claims 17, 20;
                                                                                  request from the
                                         language              45; 2:48-56;                            Figs. 1, 3; 9:10-
                                                                                  same device that
                                         requires any          3:44-52; 3:66-                          23
                                                                                  received and
                                         independent           4:14; 4:65-5:12;
                                                                                  forwarded the
                                         construction, and     5:15-38; 5:58-                          U.S. Patent No.
                                                                                  channel change
                                         can be accorded       6:11; 6:19-30;                          6,718,551, Figs.
                                                                                  and non-channel
                                         its plain and         7:51-8:4; 8:39-                         2, 3, 5; 9:17-
                                                                                  change
                                         ordinary              40; 8:62-9:9;                           43, 10:20-33,
                                                                                  commands for an
                                         meaning as            FIGs. 1, 3, 4;                          11:34-57,
                                                                                  advertisement in
      “sending a                         understood by a       claim 1.                                12:61-13:8.
                                                                                  an advertisement
      request for an                     of ordinary skill
                                                                                  insertion slot”
1.    advertisement in                   in the art in lightProsecution
      an advertisement                   of person the      history of the
                                                                                  Defendant
      insertion slot”                    specification of   ’384 patent,
                                                                                  contends that
                                         the ’384 patent.   including the
                                                                                  Plaintiff has
                                                            October 24, 2013
                                                                                  waived any
                                         Plaintiff reserves Notice of
                                                                                  ability to propose
                                         its right to       Allowance,
                                                                                  a “further
                                         propose a further including the
                                                                                  construction” of
                                         construction       Examiner’s
                                                                                  this term, having
                                         explaining what Amendment and
                                                                                  failed to disclose
                                         is the plain       Statement for
                                                                                  a construction or
                                         meaning if         Allowance.
                                                                                  explain what the
                                         warranted by the


                                                        4
              Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 5 of 9 PageID #: 1428




No.     Claim Term           Claims         Plaintiff’s            Plaintiff’s       Defendant’s        Defendant’s
                                             Proposed               Intrinsic         Proposed           Intrinsic
                                           Construction            Evidence         Construction         Evidence
                                         briefing or by        Petition in        plain meaning of
                                         request of the        IPR2019-00762,     the term is.
                                         Court.                at 15-16.

                         1, 17, and 21   Plaintiff does not    ’384 patent at                          384 Patent,
                                                                                  “whereby the
                                         believe the claim     Abstract; 3:44-                         Claims 1, 17,
                                                                                  command is not
                                         language              52; 4:12-14;                            20; Figs. 1-4;
                                                                                  stored locally at
                                         requires any          5:15-28; 6:9-11;                        Abstract, 1:49-
                                                                                  the viewer
                                         independent           7:58-64; 8:39-                          53, 2:57-3:10,
                                                                                  appliance”
                                         construction, and     40; 8:51-8:58;                          3:11-33, 3:66-
                                         can be accorded       8:62-9:9; FIGs.                         4:11, 5:24-38,
                                                                                  Defendant
                                         its plain and         1, 2 4.                                 5:58-6:8, 6:19-
                                                                                  contends that
      “whereby local                     ordinary                                                      30, 7:60-65,
                                                                                  Plaintiff has
      storage of the                     meaning as         Prosecution                                8:5-61.
                                                                                  waived any
2.    command at the                     understood by a    history of the
                                                                                  ability to propose
      viewer appliance                   of ordinary skill  ’384 patent,
                                                                                  a “further
      is eliminated”                     in the art in lightincluding the
                                                                                  construction” of
                                         of person the      October 24, 2013
                                                                                  this term, having
                                         specification of   Notice of
                                                                                  failed to disclose
                                         the ’384 patent.   Allowance,
                                                                                  a construction or
                                                            including the
                                                                                  explain what the
                                         Plaintiff reserves Examiner’s
                                                                                  plain meaning of
                                         its right to       Amendment and
                                                                                  the term is.
                                         propose a further Statement for
                                         construction       Allowance.


                                                        5
             Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 6 of 9 PageID #: 1429




No.     Claim Term         Claims           Plaintiff’s      Plaintiff’s            Defendant’s         Defendant’s
                                            Proposed          Intrinsic              Proposed            Intrinsic
                                          Construction       Evidence               Construction         Evidence
                                        explaining what
                                        is the plain     Petition in
                                        meaning if       IPR2019-00762,
                                        warranted by the at 15-16.
                                        briefing or by
                                        request of the
                                        Court.

                       1, 17 and 20     Plaintiff does not    ’384 patent at      “determining
                                        believe the claim     Abstract; 1:49-     characteristics of
                                                                                                       ’384 Patent,
                                        language              53; 1:62-67;        the viewer based
                                                                                                       Claims 1, 17,
                                        requires any          2:22-31; 2:48-56;   on both channel
                                                                                                       20; Figs. 1-
                                        independent           3;44-52; 4;12-      change and non-
                                                                                                       4;2:22-31, 5:39-
                                        construction, and     14; 5:47-57; 6:9-   channel change
                                                                                                       57, 8:5-22,
                                        can be accorded       11; 7:45-50;        commands,
                                                                                                       9:10-23.
                                        its plain and         8:5-23; 8:39-61;    which are used to
      “demographic
3.                                      ordinary              9:10-23; FIGs. 1,   select
      profiling”                                                                                       U.S. Patent No.
                                        meaning as            2, 4.               advertisements”
                                                                                                       6,718,551, Figs.
                                        understood by a
                                                                                                       1, 2; 3:65-4:14,
                                        of ordinary skill     Serial No.          Defendant
                                                                                                       4:66-5:21, 6:7-
                                        in the art in light   09/467,889 (now     contends that
                                                                                                       25, 7:30-8:2,
                                        of person the         U.S. Patent No.     Plaintiff has
                                                                                                       8:4-14, 8:14-
                                        specification of      6,718,551           waived any
                                                                                                       9:16.
                                        the ’384 patent.                          ability to propose
                                                                                  a “further


                                                       6
              Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 7 of 9 PageID #: 1430




No.     Claim Term          Claims           Plaintiff’s          Plaintiff’s       Defendant’s       Defendant’s
                                              Proposed             Intrinsic          Proposed         Intrinsic
                                           Construction           Evidence         Construction        Evidence
                                         Plaintiff reserves   Prosecution        construction” of
                                         its right to         history of the     this term, having
                                         propose a further    ’384 patent,       failed to disclose
                                         construction         including the      a construction or
                                         explaining what      October 24, 2013   explain what the
                                         is the plain         Notice of          plain meaning of
                                         meaning if           Allowance,         the term is.
                                         warranted by the     including the
                                         briefing or by       Examiner’s
                                         request of the       Amendment and
                                         Court.               Statement for
                                                              Allowance.

                                                              Petition in
                                                              IPR2019-00762,
                                                              at 15-16.

                        1. 17 and 20     Plaintiff does not
                                         believe the claim
                                         language                                Indefinite under
      “concurrently
                                         requires any                            35 U.S.C. § 112,
4.    forwarding”
                                         independent                             second paragraph
                                         construction, and                       (pre-AIA).
                                         can be accorded
                                         its plain and


                                                       7
          Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 8 of 9 PageID #: 1431




No.   Claim Term        Claims           Plaintiff’s       Plaintiff’s     Defendant’s        Defendant’s
                                         Proposed          Intrinsic        Proposed           Intrinsic
                                       Construction        Evidence        Construction        Evidence
                                     ordinary
                                     meaning as
                                     understood by a
                                     of ordinary skill
                                     in the art in light
                                     of person the
                                     specification of
                                     the ’384 patent.




                                                    8
Case 1:18-cv-01205-CFC-JLH Document 101 Filed 05/21/21 Page 9 of 9 PageID #: 1432




   Respectfully submitted,
   POTTER ANDERSON & CORROON LLP               RICHARDS, LAYTON & FINGER, P.A.

   By: /s/ Bindu A. Palapura                   By: /s/ Kelly E. Farnan
      David E. Moore (#3983)                      Kelly E. Farnan (#4395)
      Bindu A. Palapura (#5370)                   One Rodney Square
      Alan R. Silverstein (#5066)                 920 North King Street
      Joseph D. Farris (#6657)                    Wilmington, DE 19801
      Hercules Plaza, 6th Floor                   Tel: (302) 651-7705
      1313 N. Market Street                       farnan@rlf.com
      Wilmington, DE 19801
      Tel: (302) 984-6000                      Attorneys for Defendant Free Stream
      dmoore@potteranderson.com                Media Corp d/b/a Samba TV
      bpalapura@potteranderson.com
      asilverstein@potteranderson.com          OF COUNSEL:
      jfarris@potteranderson.com
                                               Matthew D. Powers
   Attorneys for Plaintiff Alphonso Inc.       William P. Nelson
                                               Jennifer K. Robinson
   OF COUNSEL:                                 Natasha M. Saputo
                                               TENSEGRITY LAW GROUP LLP
   Neel Chatterjee                             555 Twin Dolphin Drive, Suite 650
   Sanjeet K. Dutta                            Redwood Shores, CA 94065
   Monte M.F. Cooper                           Tel: (650) 802-6000
   Andrew Ong
   Elizabeth J. Low
   GOODWIN PROCTER LLP
   601 Marshall Street
   Redwood City, CA 94063
   Tel.: (650) 752-3100

   Patrick J. McCarthy
   GOODWIN PROCTER LLP
   1900 N Street NW
   Washington, DC 20036
   Tel: (202) 346-4000

   Dated: May 21, 2021
   7207662 / 45294




                                           9
